DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-17, 19-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 2, 16, 25, 33, 39, and 46, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, a power subsystem providing power to the microcontroller subsystem and the LED driver subsystem, the power subsystem including a filter, a bridge rectifier, a power factor correction controller, a line frequency detection subsystem, a linear voltage regulator, a line voltage monitor, and a bus voltage monitor; the LED PCBA including: a programmable, read-only memory (EEPROM) circuit in communication with the microcontroller subsystem, the EEPROM circuit storing a plurality of color table values for controlling colors of light emitted by the plurality of LED strings; and a high-temperature shutdown circuit in communication with the microcontroller subsystem of the controller PCBA, the high-temperature shutdown circuit issuing a shutdown signal to the microcontroller subsystem in response to a temperature threshold of the LED PCBA being exceeded, an optically-transparent potting compound encapsulating the LED PCBA, the EEPROM circuit and the high-temperature shutdown circuit being powered 
Claim 2, the power subsystem including: a bridge rectifier providing a rectified voltage signal to the LED driver subsystem, and a power factor correction controller for receiving, as an input voltage signal, the rectified voltage signal and providing a boosted voltage signal to power the LED driver subsystem, the microcontroller subsystem monitoring the rectified voltage signal and controlling operation of the LED driver subsystem based on the monitored rectified voltage signal.
Claim 16, a bridge rectifier providing a rectified voltage signal; and a power factor correction controller for receiving the rectified voltage signal, wherein the microcontroller monitors the rectified voltage signal and reduces a light output of the plurality of LED strings when the rectified voltage signal is less than a predetermined threshold.
Claims 25 and 33, wherein the LED PCBA further includes a memory in communication with the microcontroller, the memory storing a plurality of color table values for controlling colors of light emitted by the plurality of LED strings, the microcontroller controlling the plurality of LED strings based on the plurality of color table values read from the memory.
Claims 39 and 46, wherein the LED PCBA further includes a shutdown circuit in communication with the microcontroller, the shutdown circuit issuing a shutdown signal to the microcontroller via the connector in response to a threshold of the LED PCBA being exceeded.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/10/21